Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 11, 2017

                                    No. 04-16-00725-CV

                        IN THE INTEREST OF E.S.R., JR., a Child

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-PA-02014
                    Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER

         In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs shall be assessed against appellant in relation
to this appeal, because he qualifies as an indigent under TEX. R. APP. P. 20.1.

       It is so ORDERED on January 11, 2017.


                                               _____________________________
                                               Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2017.

                                               _____________________________
                                               Keith E. Hottle, Clerk